Citation Nr: 1521052	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  12-02 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a urinary disability.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to May 1988. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the RO in Atlanta, Georgia.  

The Veteran testified before the undersigned at a February 2015 Videoconference hearing.  The hearing transcript is of record and the undersigned held the record open for sixty days for the Veteran to submit additional evidence.  Additional medical evidence was submitted.

The claim of service connection for a urinary disability was originally raised and adjudicated as a separate claim of service connection.  To ensure that all related urinary disabilities are considered, the Board has expanded the claim of service connection, to be for a urinary disability, so all potential urinary disabilities are considered.  See generally Clemons v. Shinseki, 23 Vet. App. 1, 6-7 (2009) (finding that the scope of a claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

Entitlement to service connection for chlamydia is not on appeal because the Veteran did not file a VA Form 9.  In this regard, however, the issue active in appellate status includes current urinary residuals of the acknowledged chlamydia infection in service.  As discussed at the time of the hearing, the issue in appellate status includes the currently diagnosed disabilities related to this in-service event.


FINDING OF FACT

The Veteran's urinary disability was incurred in service.


CONCLUSION OF LAW

The criteria for service connection for a urinary disability have been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Board finds that VA has substantially satisfied the duties to notify and assist.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim for entitlement to service connection for a urinary disability to include as residuals of in-service chlamydia given the favorable nature of the Board's decision. 

II.  Service Connection

The Veteran is seeking entitlement to service connection for a urinary disability. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for certain chronic diseases detailed in 38 C.F.R. § 3.309(a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 
13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

In the instant case, there is medical evidence demonstrating that the Veteran has a urinary disability.  On June 2008 the Veteran's private treatment record indicated that the urethral stricture disease was secondary to the recurrent episodes of the STD the Veteran had while in the military.  Dr. M.F. diagnosed the Veteran with stricture disease.  Additionally, the Veteran testified in the February 2015 Board hearing that he currently has urethral disease.  See Hearing tr. at 13 and 14.  The Board finds the Veteran's statement to be competent and credible.  Therefore, the first element of service connection is met.

The Veteran's July 1986 service treatment records (STRs) diagnosed the Veteran with chlamydia and nonspecific urethritis.  Since this evidence shows an event in-service, the second element of service connection is met. 

What remains to be established is that the Veteran's urinary disability is related to service.  When evaluating the evidence of record, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Although the Board may appropriately favor the opinion of one competent medical authority over another, see Wensch v. Principi, 15 Vet. App. 362, 367 (2001), it must consider and weigh all medical evidence, keeping in mind the command of Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), that the benefit of the doubt in resolving such issues shall be given to the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran testified in the February 2015 Board hearing that he was treated from May 1988 (discharge of active duty) through 2011 at the Kaiser Permanente Hospital in Atlanta, Georgia.  In 2001, Dr. M.F. began treating the Veteran for the claimed condition at the Urology of Greater Atlanta, LLC.  See Hearing Tr. at 10 and 11.  In 2002, the Veteran's private treatment records reflect that Dr. M.F. first treated the Veteran's urethrotomy and then subsequent urethral dilations for one year.  On July 2010, in relation to the Veteran's claimed disability, Dr. M.F. reported that "The etiology of a urethral stricture is normally secondary to previous urethral infections such as gonorrhea, a nonspecific urethritis, or secondary urethral trauma such as straddle type injuries.  Normally, after infections, this process occurs many years later, sometimes between 15 and 20 years after the original episode of infection."  The Board finds the private doctor's opinion to be of probative value.

In September 2008, the Veteran underwent a VA examination for chlamydia, urethritis, urethral dilations, and urinary tract infections.  The examiner diagnosed the Veteran with urethral dilations, but found that he could not diagnose the Veteran for the other conditions.  The examiner found that it was at least as likely as not that the Veteran's claimed conditions of urethritis, urethral dilations, and urinary tract infections are secondary to the Veteran's chlamydia and his surgery to cure his chlamydia because the Veteran had multiple episodes of urethritis.  The examiner stated that "Recurrent urethritis causes inflammation and scarring of the urethra, which results in urethral stricture."  Thus, the VA examiner's opinion regarding the Veteran's urinary disability is in favor of the urinary disability and the Board finds it to be of probative value. 

The Board finds the Veteran's statements regarding the symptoms of his disability to be both competent and credible evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran testified at the February 2015 hearing that even though he was treated for the claimed disability, after numerous pills and shots, the disability continues to return.  Hearing Tr. at 11.  The Board finds his statements to be credible as they are consistent with the places, types, and circumstances of his service as reflected by his STRs and private treatment records.  The Board also finds his statements regarding continuity of symptomatology of his claimed disability after service to be competent and credible.  The Board places great weight of probative value on the Veteran's statements regarding the onset and continuity of symptomatology of a urinary disability. 

After review of the evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran's urinary disability is related to his service.  Affording the Veteran the benefit of the doubt, service connection for urinary disability is granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a urinary disability is granted. 



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


